Filed 02/12/20                                         Case 19-15277                                                     Doc 65



          1      ZOLKIN TALERICO LLP
                 Derrick Talerico (State Bar No. 223763)
          2      dtalerico@ztlegal.com
                 David B. Zolkin (State Bar No. 155410)
          3
                 dzolkin@ztlegal.com
          4      12121 Wilshire Blvd., Suite 1120
                 Los Angeles, CA 90025
          5      Telephone:     (424) 500-8551
                 Facsimile:     (424) 500-8951
          6
                 Attorneys for Debtor and
          7      Debtor-in-Possession
          8
                                             UNITED STATES BANKRUPTCY COURT
          9
         10                      EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION

         11
         12      In re:                                               Case No. 19-15277-B-11

         13      SVENHARD’S SWEDISH BAKERY,                           DC No. BR-001
         14                               Debtor and Debtor-in-       Chapter 11
                                          Possession.
         15
                                                                      DEBTOR’S OPPOSITION TO BIMBO
         16                                                           BAKERIES USA, INC.’S MOTION FOR
                                                                      TURNOVER OF FUNDS HELD BY
         17                                                           DEBTOR THAT ARE NOT PROPERTY OF
                                                                      THE ESTATE
         18
         19                                                           Hearing:
                                                                      Date:         February 25, 2020
         20                                                           Time:         9:30 a.m.
                                                                      Dept.:        B
         21                                                           Location:     2500 Tulare Street
                                                                                    Suite 2501, Courtroom 13
         22                                                                         Fresno, CA 93721
         23
         24
         25               Svenhard’s Swedish Bakery, the debtor and debtor-in-possession (the “Debtor”) in the above
         26      chapter 11 bankruptcy case (the “Case”), hereby files this Opposition (the “Opposition”) to Bimbo
         27      Bakeries USA, Inc’s Motion for Turnover of Funds Held by the Debtor that are not Property of the
         28      Estate (the “Motion”).

                                                                                   OPPOSITION TO BIMBO BAKERIES USA, INC.;S
                                                                  1
                                                                                           MOTION FOR TURNOVER OF FUNDS
Filed 02/12/20                                       Case 19-15277                                                   Doc 65



          1             Bimbo Bakeries USA, Inc. (“Bimbo”), asks this Court to order the turnover of $732,943.92

          2      (the “Funds”) of the Debtor’s funds because they are held in a constructive trust for the benefit of

          3      Bimbo. The Motion should be denied for a myriad of reasons:

          4                 1. Bimbo assumes a constructive trust exists over the Funds. It does not. A constructive

          5                    trust is a remedy and as such is inchoate until established by order of the Court. Bimbo

          6                    does not ask the Court to impose a constructive trust, only for turnover of the Debtor’s

          7                    assets.

          8                 2. California Civil Code (“Civ. Code”) allows a constructive trust to be imposed “for the

          9                    benefit of the owner” (Civ. Code 2223) or “for the benefit of the person who would

         10                    otherwise have had it” (Civ. Code 2224). Only the potential equitable owner of the trust

         11                    res can seek a constructive trust. Central California Baking Company (“CCBC”) is the

         12                    alleged beneficiary of the inchoate constructive trust. Bimbo lacks standing to bring the

         13                    Motion.

         14                 3. Civ. Code 2223 only allows imposition of a constructive trust if the Debtor “wrongfully

         15                    detains” something. The Debtor’s retention of the Funds was not “wrongful” because

         16                    the Debtor: (a) has a claim against Bimbo for an unpaid invoice, and (b) has substantial

         17                    claims against CCBC (the inchoate constructive trust beneficiary) and its affiliates

         18                    (including United States Bakery) that exceed the amount of the Funds many times over.

         19                 4. Civ. Code 2224 does not call for the imposition of a constructive trust if the Debtor

         20                    “has some other or better right thereto.” At a minimum, the Debtor certainly has “some

         21                    other” right to the Funds.

         22                 5. Civ. Code 2224 only allows for the imposition of a constructive trust if the Debtor

         23                    received the Funds by “…fraud, accident, mistake, undue influence, the violation of a

         24                    trust, or other wrongful act….” The Motion alleges only mistake – the mistake of

         25                    directing payment of the Funds to the Debtors which it intended to pay to CCBC. The

         26                    only evidence Bimbo offers to establish a “mistake” is the declaration of an individual

         27                    with no established knowledge of the payment of the Funds. The fact that Bimbo paid

         28



                                                                   2
Filed 02/12/20                                         Case 19-15277                                                      Doc 65



          1                      the Funds to the Debtor via thirty separate and intentional transfers belies the claim of

          2                      mistake.

          3                  6. Even if the Court finds imposition of a constructive trust is an available remedy, the

          4                      Court must balance the equities of pro-rata distribution to all of the Debtor’s creditors

          5                      against preferential recovery for the constructive trust beneficiary. Disrupting the

          6                      equitable distribution to creditors established by the Bankruptcy Code is disfavored,

          7                      and Bimbo does not even attempt to argue that doing so here would be appropriate.

          8                  7. Even if the Court finds imposition of a constructive trust is an available remedy, before

          9                      a constructive trust can be imposed, it is the burden of the constructive trust beneficiary

         10                      (which Bimbo is not), to trace the funds it seeks to be subjected to the constructive

         11                      trust. Bimbo does not even attempt to address the tracing burden.

         12                                                     ANALYSIS

         13              1. Bimbo has not sought the imposition of a constructive trust.

         14                      Because it is a remedy, a constructive trust cannot affect rights in the res
         15                      until it is imposed. A constructive trust imposed by state law pre-petition
                                 would therefore exclude the res from the debtor estate. If the remedy
         16                      remains inchoate post-petition…[t]he incipient beneficiary of a constructive
                                 trust has no rights greater than any other creditor of the debtor who has not
         17                      reduced his claim to judgment and perfected it.
         18      Markair, Inc. v. Markair Express, Inc., 172 B.R. 638, 642 (B.A.P. 9th Cir. 1994). Unless and until the

         19      inchoate trust beneficiary actually litigates an action to a favorable judgment, its right to a constructive

         20      trust is a mere possibility. Taylor Assocs. v. Diamant (In re Advent Mgmt. Corp.), 178 B.R. 480, 489

         21      (B.A.P. 9th Cir. 1995). As it stands, the Debtor has full ownership – legal and equitable – to the Funds.

         22      Only the successful establishment of a constructive trust could deprive the Debtor of that, and the

         23      Motion fails to seek such relief. Because the Motion does not seek imposition of a constructive trust,

         24      an order for turnover of the Debtor’s property should not be entered by the Court.

         25              2. Bimbo does not have standing to seek a constructive trust.

         26              A constructive trust can only be imposed under state law – in this case, Civ. Code Sections

         27      2223 and 2224. Bimbo makes no mention of nor provides any analysis of Civ. Code Sections 2223 or

         28      2224. Nevertheless, Civ. Code Section 2223 allows a constructive trust to be imposed “for the benefit



                                                                      3
Filed 02/12/20                                       Case 19-15277                                                  Doc 65



          1      of the owner” and Civ. Code 2224 does so “for the benefit of the person who would otherwise have

          2      had it” (Civ. Code 2224). Bimbo argues the Funds were intended for CCBC. As such, CCBC is the

          3      equitable owner of the inchoate constructive trust and the only party entitled to seek imposition of a

          4      constructive trust. See Sobel Bldg. Dev. Partners v. Broach (In re Sexton), 166 B.R. 421, 425 (Bankr.

          5      N.D. Cal. 1994) (…only the equitable owner of the trust res may obtain a constructive trust…).

          6             3. The Debtor’s Retention of the Funds was not “Wrongful.”

          7             Civ. Code 2223 only allows imposition of a constructive trust if the Debtor “wrongfully

          8      detains” the Funds. Although CCBC is the alleged intended recipient of the Funds, whether Bimbo or

          9      CCBC is considered as the inchoate constructive trust beneficiary, the Debtor’s retention of the funds

         10      was not wrongful. Indeed, the Debtor has a claim against Bimbo for an unpaid invoice of no less than

         11      $29,881.34. See Declaration of David Kunkel, ¶ 4, Ex. A. As to CCBC, the Debtor’s principal asset is

         12      its claims against CCBC and its affiliates (including United States Bakery) that exceed the amount of

         13      the Funds many times over. Considering the Debtor’s claims against Bimbo and CCBC, its retention

         14      of the Funds could hardly be considered wrongful.

         15             4. The Debtor Holds a Right to the Funds.

         16             Civ. Code 2224 does not allow for the imposition of a constructive trust if the Debtor “has

         17      some other or better right thereto.” As discussed in the previous section, the Debtor certainly has

         18      “some other” right to the Funds as against both Bimbo and CCBC.

         19             5. The Debtor’s Receipt of the Funds was not a Mistake.

         20             Civ. Code 2224 lists certain qualifying circumstances or conditions under which the recipient

         21      must have received the res upon which a constructive trust is sought. The only qualification argued by

         22      Bimbo is “mistake.” But what was the mistake? Bimbo offers the declaration of Erik Sweezy for the

         23      conclusory statement that payment of the Funds to the Debtor was a good faith mistake and the Funds

         24      were intended for CCBC. The Sweezy declaration is wholly inadequate to establish anything at all, let

         25      alone Bimbo’s mistake. The Sweezy declaration does not establish that Erik Sweezy has any first hand

         26      knowledge of the payment of the Funds, or even that Sweezy works for Bimbo. Furthermore, the fact

         27      that Bimbo paid the Funds to the Debtor via thirty separate and intentional transfers belies the claim

         28      of mistake. Pay an unintended recipient once…perhaps a mistake was made. Whoever might have first



                                                                   4
Filed 02/12/20                                         Case 19-15277                                                    Doc 65



          1      hand knowledge of the Bimbo payments will have a difficult burden to establish an act repeated thirty

          2      times was not intentional.

          3              6. Even if a Constructive Trust is an Available Remedy, it is not an Appropriate Remedy.

          4              “In bankruptcy, it does not end the matter for a court to find that state law would impose a

          5      constructive trust over certain property; the constructive trust will not be given effect if it is against

          6      the federal bankruptcy policy favoring ratable distribution to all creditors.” In re Advent Mgmt. Corp.,

          7      178 B.R. at 489, citing Mitsui Manuf. Bank v. Unicom Computer Corp. (In re Unicom Computer

          8      Corp.), 13 F.3d at 325 & n.6; see also Golden Mortg. Fund # 14 v. Kennedy (In re Golden Triangle

          9      Capital), 171 B.R. 79, 82 (B.A.P. 9th Cir. 1994). Where as here, imposition of a constructive trust

         10      would deny the Debtor’s creditors meaningful recovery in favor of CCBC and its affiliates, who the

         11      Debtor holds claims against contributing to and causing its insolvency, the equities must favor the

         12      creditors at large.

         13              7. Bimbo had not and cannot trace the Funds.

         14              “Both the Ninth Circuit Court of Appeals and California courts have consistently held that

         15      HN19 a party seeking to establish a trust over commingled funds must trace those funds.” In re Advent

         16      Mgmt. Corp., 178 B.R. at 491, citing, e.g., Danning v. Bozek (In re Bullion Reserve of North America),

         17      836 F.2d 1214, 1217 n.3 & 1218 (9th Cir.), cert. denied, 486 U.S. 1056, 100 L. Ed. 2d 925, 108 S. Ct.

         18      2824 (1988); Toys "R" Us, Inc. v. Esgro, Inc. (In re Esgro, Inc.), 645 F.2d 794, 797-98 (9th Cir. 1981);

         19      Elliott v. Bumb, 356 F.2d 749, 754 (9th Cir.), cert. denied sub nom. Schutzbank v. Elliott, 385 U.S.

         20      829, 17 L. Ed. 2d 66, 87 S. Ct. 67 (1966); Heckmann, 168 Cal. App. 3d at 136; Pay Less Drug Stores

         21      v. Bechdolt, 92 Cal. App. 3d 496, 501-02, 155 Cal. Rptr. 58 (1979); Ichioka, 247 Cal. App. 2d at 642-

         22      43. The Funds were received into the Debtor’s general operating account, where they were

         23      commingled with other operating Funds. See Declaration of David Kunkel, ¶ 5. Bimbo does not even

         24      make an attempt to trace the Funds.

         25
         26
         27
         28



                                                                     5
Filed 02/12/20                                      Case 19-15277                                                      Doc 65



          1            For the reasons set forth herein, the Debtor respectfully requests that the Motion be denied.

          2
                 DATED: February 11, 2020                    SVENHARD’S SWEDISH BAKERY
          3
          4
          5                                                  By:    /s/ Derrick Talerico
                                                                    Derrick Talerico
          6                                                  Attorneys for Debtor and
                                                             Debtor in Possession
          7
          8
          9
         10
         11
         12

         13
         14
         15
         16
         17
         18
         19
         20

         21
         22
         23
         24
         25
         26
         27
         28



                                                                   6
